Citation Nr: 0328330	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $21,086.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran submitted a claim for entitlement to 
nonservice-connected disability pension benefits in August 
1999.

2.  The veteran reported income for his spouse of $681.38 on 
his claim form.  The veteran also submitted an earnings 
statement for his spouse that noted year-to-date income of 
$7,874.42 as of June 1999.

3.  The veteran was granted entitlement to nonservice-
connected disability pension benefits in February 2000.  The 
notification letter reported that the award was based on no 
reported income for the veteran, his spouse, or children.

4.  The veteran submitted an Eligibility Verification Report 
in January 2001 wherein he reported income of $19,000 for his 
spouse for calendar year 2000.

5.  An overpayment in the amount of $21,086 was created as a 
result of the veteran's receipt of pension benefits while his 
spouse had income.  The Committee determined in October 2001 
that the veteran had acted in bad faith in the creation of 
the overpayment.

6.  There is evidence of record that the veteran attempted to 
provide accurate evidence regarding his spouse's annual 
income from the inception of his claim and that he did not 
intend to take unfair advantage.


CONCLUSION OF LAW

The creation of the overpayment of pension benefits in the 
amount of $21,086 did not involve fraud, misrepresentation, 
or bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1966 to 
September 1968.  He submitted a claim for nonservice-
connected disability pension benefits in August 1999 based on 
his wartime service.  The veteran's claim was received at the 
RO on August 27, 1999.

As part of his application, the veteran reported that he had 
no source of income for himself or his four children.  The 
veteran listed an amount of $681.38 for his spouse in block 
37A of the VA Form 21-526.  The instructions for this section 
of the form advise that the information for blocks 37A-37C 
should list the amount of annual or one-time nonrecurring 
income for the 12 months preceding the date the claim was 
filed.  Thus it was not clear at the time the veteran 
submitted his claim whether the amount listed for his spouse 
was a one-time amount or a recurring amount.

Associated with the claims file are private treatment records 
for the veteran.  The records are date stamped as received by 
the RO on August 27, 1999, the same date as the veteran's 
claim for benefits.

Included in the claims file, filed just above the treatment 
records, is information regarding the veteran's spouse's 
employment and income.  The material consists of an earnings 
statement and a copy of the spouse's pay stub, dated June 11, 
1999.  There is no date stamp on the backside of the page for 
this evidence; however, as it is associated with the 
treatment records it is presumed to have been submitted at 
the same time.  There is nothing in the claims file to 
indicate that the information was received at any other time.

The earnings statement reports a gross pay for the veteran's 
spouse in the amount of $681.38 and covered a period from 
June 4, 1999, to June 11, 1999.  This is the amount reported 
in block 37A of the veteran's claim for benefits.  The 
earnings statement also reflects that the veteran's spouse 
had year-to-date earnings of $7,874.42 as of June 1999.  Thus 
clear evidence had been presented showing income beyond 
$681.38 for the 12 months preceding the date of the veteran's 
claim.

The RO wrote to the veteran in October 1999, providing a 
template-style letter, on his need to meet the requirements 
for a well-grounded claim for his nonservice-connected 
disability pension.  One aspect of the letter informed the 
veteran that he must show that his income did not exceed the 
maximum limit.  The letter also asked that the veteran inform 
the RO "if your family income is more than the pay statement 
for your spouse, on the application you put none."  The 
veteran was provided a VA Form 21-527 for use in reporting 
any additional income.  The second page of the letter 
informed the veteran that the RO required evidence of his 
current income.  The veteran was informed that if this was 
not of record, he was to use an attached VA Form 21-526 to 
report the income.  The Board notes that the letter included 
only a VA Form 21-527 as an attachment.

There is no indication in the claims file that the veteran 
responded to this letter.  The RO granted entitlement to 
nonservice-connected disability pension benefits by way of a 
rating decision dated in February 2000.

The RO wrote to the veteran in February 2000 and informed him 
of the award of benefits.  The veteran was further informed 
that his pension rate was dependent on his income and his 
number of dependents.  The letter said that the veteran's 
income level was counted from September 1, 1999, and listed 
no income from the veteran, his spouse, or any of the four 
children.  The veteran was advised that it was his 
responsibility to tell the RO right away of, inter alia, any 
changes in his family income.  

The veteran submitted a VA Form 21-0517, Improved Pension 
Eligibility Verification Report (EVR), in January 2001.  The 
veteran continued to show no income for himself; however, he 
reported income for his spouse in the amount of $19,000 for 
the period from January 1, 2000, to December 31, 2000.  

Associated with the claims file is a Report of Contact, dated 
March 30, 2001, that memorializes a conversation with the 
veteran.  The veteran confirmed that his wife was still 
employed and earned $800 every two weeks.

The RO wrote to the veteran in April 2001 and informed him 
that his disability pension award was to be terminated, 
effective from February 1, 2000.  The veteran was advised 
that the termination was based on his report of $19,000 of 
income for his spouse in 2000.  This amount exceeds the 
maximum allowable amount of $17,901.  Finally, the veteran 
was informed that the adjustment had resulted in an 
overpayment of benefits and that the veteran would be 
notified of the exact amount.

In separate correspondence, also dated in April 2001, the 
veteran was notified that the amount of his overpayment was 
$21,086.  He was informed of his rights to request a waiver.

The veteran responded to the RO in April 2001.  The veteran 
noted that he had reviewed his original claim form and that 
there was an apparent misunderstanding of his spouse's 
income.  He said that the earnings statement was sent in with 
his claim and that it showed that she earned $681.38 every 
two weeks and that her income should have been figured as 
$17,715.88 for 1999.  He said that he did not feel that the 
debt was entirely his fault.  He also said that he thought 
that he had responded to the RO's October 1999 letter in 
regard to his spouse's income.  

Associated with the claims file is a "2-way memo" dated in 
May 2001.  The memo is an internal VA document that expresses 
a question of whether the veteran was ever entitled to his 
nonservice-connected disability pension.  The memo noted that 
the veteran reported income of $681.38 for his spouse on his 
original claim form.  The memo further acknowledged that the 
spouse's pay stub was of record and that the amount reflected 
a period in June 1999.  

The RO treated the veteran's April 2001 submission as a 
request for a waiver of overpayment.  The veteran was asked 
to complete a financial status report (FSR).  

The veteran submitted a FSR in May 2001.  He reported monthly 
income of $1,710 and monthly expenses of $3,228.32.  He also 
listed his spouse's position as an assistant manager at her 
place of employment.

The RO wrote to the veteran in August 2001 and requested that 
he provide information regarding his spouse's income for the 
months of September to December 1999.  The veteran responded 
with the requested information in September 2001.

The Committee rendered a decision on the veteran's request 
for a waiver in October 2001.  The Committee denied the 
request by finding that the veteran had acted in bad faith 
and that a waiver was thereby precluded by law.  The 
Committee noted that the veteran was granted entitlement to a 
nonservice-connected disability pension based on his report 
of no income from any source.  He later submitted his EVR in 
January 2001 wherein he reported that his spouse had income 
of $19,000 during 2000.  His award was terminated as this 
income level exceeded the maximum allowable.  The Committee 
also said that the veteran certified, by his signature, that 
the amount reported on his claim form was the amount of 
income for his spouse for the preceding 12 months.  Further, 
the February 2000 letter noted that there was no reported 
income for him from any source and that he had failed to 
notify the RO that the VA letter was incorrect.  The 
Committee also said that the veteran's reporting of his 
spouse's status as an assistant manager since April 1997 was 
contrary to information he provided on his claim.  Finally, 
the Committee concluded that the veteran's intentional 
omission of his spouse's true wages proved his intent to seek 
an unfair advantage and that he had consequently acted in bad 
faith.

The veteran submitted his notice of disagreement in October 
2001.  He did not provide any further information regarding 
the reporting of his spouse's income.  Rather, he focused on 
the extreme hardship that would result if he were required to 
repay the overpayment.

II.  Analysis

The Board notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (2003), precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(2).  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  38 C.F.R. § 1.965(b)(3).  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2003).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found at 38 C.F.R. § 1.965(a) (2003).

As noted above, the Committee decision found that the veteran 
had intentionally failed to report his spouse's income and 
that this proved his intent to seek an unfair advantage.  The 
Committee found that this conduct resulted in a loss of 
$21,086 to the Government.  As such, the veteran was found to 
have acted in bad faith.

Bad faith generally is an unfair or deceptive dealing by one 
who seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  The question for Board consideration is whether 
the actions of the veteran that led to the overpayment at 
issue constituted bad faith as contemplated by the foregoing.

The Board notes that upon his initial application for VA 
pension benefits, the veteran indicated that his spouse had 
income of $681.38.  Granted, he failed to extrapolate or 
provide information that would show that this amount, entered 
in block 37A, represented only a weekly amount and that his 
spouse was employed for all of 1999 to that point, and was to 
continue in her employment throughout the year.

Despite the veteran's error in how he reported the income, he 
included with his claim a copy of his spouse's earning 
statement which showed year-to-date income in the amount of 
$7,874.42 through June 11, 1999.  Moreover, the pay stub 
makes it clear that the reported income of $681.38 was for 
one pay period and could not represent the entire amount for 
12 months.  However, the Committee failed to address this 
evidence at any time.  Further, there is no mention of why 
the RO failed to address this evidence in the February 2000 
letter notifying the veteran of the grant of his benefits.  

The Board acknowledges that the February 2000 letter failed 
to report any income for the veteran's spouse and that the 
veteran was on notice of this.  The Board further 
acknowledges that the veteran did not disclose any further 
information about his spouse's income until he submitted his 
EVR in January 2001 wherein he disclosed her income of 
$19,000 for calendar year 2000.  

In reviewing this evidence the Board does not find that the 
veteran acted in bad faith.  The veteran attempted to report 
his spouse's income, albeit incorrectly, on his original 
claim form.  To make clear what his family income was, he 
included pertinent income information that clearly showed 
substantial income for 1999 with a reasonable basis to 
conclude that his wife would continue to work through the 
rest of 1999.  He then correctly reported her income when he 
submitted his EVR in January 2001.  When the evidence is 
taken as a whole, the Board cannot find a reasonable basis to 
conclude that the veteran ever intended to seek an unfair 
advantage.  If that were the case, one might wonder why he 
also included the year-to-date pay stub with his claim.  As 
far as the "finding" that his identification of his spouse 
as an assistant manager from 1997 being contrary to 
information supplied with his claim, the Board is unaware of 
any requirement to identify her status.  The only requirement 
is to provide information regarding her income.  

The veteran's failure to clearly identify his spouse's total 
income, despite the February 2000 letter from the RO, did not 
represent the type of affirmative act sufficient to 
constitute a misrepresentation of material fact within the 
meaning of 38 C.F.R. § 1.962 or demonstrate an intent on his 
part to seek an unfair advantage with knowledge of the likely 
consequences.  By that time, he had already reported 
accurately his spouse's year-to-date income.  As such, the 
veteran was not guilty of bad faith in the creation of the 
indebtedness now at issue.  


ORDER

There was no fraud, material misrepresentation, bad faith, or 
lack of good faith on the part of the claimant; to this 
extent, the appeal is granted.


REMAND

Because the veteran's request for a waiver was denied on the 
basis of a finding of bad faith, his request has not yet been 
on adjudicated by the RO on the basis of whether recovery of 
the overpayment would be against equity and good conscience.  
For the Board to do so in the first instance would be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board notes that the veteran reported income of 
approximately $1,710 per month with monthly expenses of over 
$3,200 per month on the FSR submitted in May 2001.  Clearly, 
this type of disparity cannot continue without significant 
solvency problems arising.  Approximately half of the 
expenses were average monthly expenses and the other half 
were payments on installment contracts and other debts.  
Further, the veteran reported expenses of $200 per month for 
dog and cat food and hog and goat feed.  This raises the 
question of whether the veteran is raising livestock for 
profit and that question must be addressed on remand.

The veteran also made statements that he had lost possessions 
as a result of his loss of his pension benefits when he 
submitted his notice of disagreement in October 2001 and his 
substantive appeal in July 2002.  Specifically, the veteran 
said that he had lost both of his vehicles.  He also said 
that he had "lost everything" except for his mobile home.  
Upon remand, the veteran should be directed to submit an 
updated FSR.  He should also be requested to say whether he 
has raised livestock for sale.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has held that the notice and duty-
to-assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) are not applicable to claims such as 
this.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The Court held that the statute governing pension claims is 
found at chapter 53 of 38 U.S.C. and that the statute 
contains its own notice provisions.

In view of the above, the case is remanded to the RO for the 
following action:

1.  The veteran should be contacted 
and requested to provide an updated 
FSR.  He should also be requested to 
specify whether he raised, or is 
raising any livestock for sale.  

2.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the originating agency should 
adjudicate the veteran's claim on 
the basis of whether recovery of the 
overpayment in question would be 
against the principles of equity and 
good conscience.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an 
opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



